El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
El 23 de octubre de 1934 Don Luis Paz Urdaz otorgó tes-tamento abierto ante el notario don Carlos del Toro Fernán-dez, legando a cuatro de sus sobrinos, aquí demandantes ape-lantes, dos propiedades inmuebles en la ciudad de San Juan, e instituyendo como únicos y universales herederos en el re-manente de sus bienes — otras diez propiedades inmuebles — a sus otros cuatro sobrinos, los aquí demandados apelados. Paz Urdaz falleció en Río Piedras el 13 de febrero de 1948 en estado de soltería, sin haber procreado hijos y sin que le sobreviviera ascendiente alguno. Tres días después de su muerte los demandantes iniciaron el presente pleito impug-nando la validez del referido testamento. Los motivos de nulidad en que se funda serán examinados en el curso de esta opinión al considerar los doce errores señalados por los demandantes, quienes apelaron de la sentencia que declaró sin lugar su demanda.
*745El primer señalamiento de error es uno genérico que in-cluye los motivos de nulidad que luego- se especifican en seña-lamientos separados. Habremos de considerarlos en esta úl-tima forma.
El segundo error imputado al tribunal' sentenciador —primero de los motivos de nulidad' — es el de haber resuelto que la escritura de testamento fué otorgada en un solo acto.
Está envuelta aquí la formalidad de la unidad de acto requerida en el otorgamiento del testamento abierto por el art. 649 del Código Civil (ed. 1930), al disponer que: “Todas las formalidades expresadas en esta sección se practicarán en un solo acto, sin que sea lícita ninguna interrupción, salvo la que pueda ser motivada por algún accidente pasajero. . . .”
Los apelantes no hacen mención específica en su alegato de la etapa de la unidad de acto que no fué observada, pero parecen sostener — por su análisis de la prueba testifical so-bre la presencia de los testigos en el acto de otorgamiento y firma del testamento — que los testigos no estaban presen-tes al momento de manifestar el testador su conformidad con la voluntad expresada en el testamento, lo cual, desde luego, infringiría el principio de la unidad de acto. Sentencia del Tribunal Supremo de España de 18 de noviembre de 1918. Aun cuando sobre dicho principio de la unidad de acto el Tribunal Supremo de España ha dicho reiteradamente que “no ha de entenderse en el sentido de que haya de redactarse y firmarse el testamento en una sola sesión, sino en el de que sólo la lectura del testamento, la manifestación de la voluntad del testador y la firma de éste y demás personas concurren-tes, se han de llevar a cabo sin interrupción alguna,” Senten-cias del Tribunal Supremo de España de 1 de febrero de 1907, 28 de enero de 1909, 28 de diciembre de 1918 y 29 de diciembre de 1927; 4 Castán Tobeñas, Derecho Civil, Común y Foral, 313; 3 Clemente de Diego, Instituciones del Dere-cho Civil Español, 66 (nota 1), las conclusiones del tribunal sentenciador, sostenidas por la prueba — que derrotan la con-tención de los apelantes en este señalamiento de error — fue-*746ron al efecto de que en el acto del otorgamiento de dicha es-critura, y durante la lectura de la misma, estuvieron pre-sentes en la oficina del notario autorizante, ... el testa-dor . . ., el propio notario autorizante y los testigos instru-mentales, Enrique Ramírez de Arellano, Antonio Julián Baco y Tomás Caballero Woss; que estando todas dichas personas presentes el notario preguntó si deseaban leer la escritura, derecho que les asistía, y ante la negativa de todos procedió él a leerla en voz alta, hecho lo cual procedió a firmarla el testador y los testigos.
 El tercer error señalado por los apelantes es el de no haber el tribunal' a quo declarado nulo el testamento a pesar de que en el mismo el Notario no consignó que a juicio suyo, y con arreglo a manifestaciones que ante él hubieran hecho, los testigos instrumentales no se hallaban comprendidos en ninguna de las prohibiciones establecidas por el Código Civil.
La escritura de testamento abierto objeto de este litigio en su única referencia a los testigos lee:
“Así lo dijo y otorgó a mi presencia y a la de los testigos instrumentales . . ., mayores de edad, vecinos de esta ciudad capital donde se verifica el otorgamiento, los que conocen, en-tienden y ven al testador. Y leída por mi en alta voz esta escri-tura, y la ratifica y firma el testador con los testigos instru-mentales. Del conocimiento de tales testigos y de haberse cum-plido todas las formalidades prescritas por la Sección Quinta, capítulo primero, título tercero del Código Civil Revisado de Puerto Rico, yo, el notario DOY FE.” (Bastardillas nuestras.)
El art. 644 de nuestro Código Civil, ed. 1930, dispone en su primer párrafo:
“El testamento abierto deberá ser otorgado ante notario y tres testigos idóneos que vean y entiendan al testador, y de los cuales uno, a lo menos, sepa y pueda leer y escribir.”
A tenor con el citado artículo, los tres testigos que autori-zan el testamento abierto han de tener la cualidad de idóneos. Esta idoneidad, según apunta Castán Tobeñas, resulta *747de la inexistencia de las causas de incapacidad señala-das por el Código, pero, además tratándose de testamento abierto, está integrada por las dos condiciones positivas, siguientes; (1) que los testigos, lo mismo que el notario, vean y entiendan al testador; (2) que uno de los tres tes-tigos, por lo menos, sepa y pueda escribir, con objeto de que pueda firmar a nombre de los que no sepan, o del testador, y para alejar el peligro de fraudes y simulaciones. Castán Tobeñas, obra y tomo citados, pág. 307.
No existe disposición alguna en el Código Civil que exija del notario autorizante de un testamento abierto que haga constar en el mismo que los testigos instrumentales no están comprendidos entre las prohibiciones que para servir como tales señala el propio Código. Según hemos señalado, sólo se requiere que sean tres testigos idóneos, que vean y entiendan al testador, y que uno de los tres por lo menos, sepa y pueda escribir. No existiendo precepto de ley positiva alguno que exija el cumplimiento, so pena de nulidad, del vicio atribuido al testamento en este señalamiento de error, los apelantes ci-tan en su apoyo la Resolución de la Dirección de Registros de España de 12 de febrero de 1901 al efecto de que “el no-tario debe consignar en el testamento, bajo pena de nulidad, que los testigos instrumentales, a juicio del mismo y con arre-glo a las manifestaciones que ante él hubieren hecho, pre-viamente requeridos, no se hallan comprendidos en ninguna de las prohibiciones establecidas por el Código Civil.” Si bien la resolución expuesta se refiere a testamentos, el doctor Castán Tobeñas llama la atención hacia el hecho de que tal resolución establece una “norma enteramente contraria a la que reiteradamente tiene establecida el mismo Centro para los actos intervivos.” (Bastardillas nuestras.) Cas-tán Tobeñas, ob. y t. citados, pág. 287, haciendo referencia a Resoluciones de 23 de octubre y 5 de diciembre de 1903 y 5 de febrero, 4 de marzo y 20 de julio de 1904. Nos incli-namos a no seguir la doctrina expresada en la solitaria Re-solución de la Dirección de Registros de España de 12 de *748febrero de 1901 y por el contrario nos ratificamos en lo dicho por este Tribunal en Pacheco v. Sucn. Pacheco, 66 D.P.R. 796, al efecto de que no todas las omisiones én que pueda incurrir un notario al otorgar una escritura de testamento necesaria-mente vicia de nulidad el mismo. Véanse Bardeguez v. El Registrador, 27 D.P.R. 214; Morales v. Registrador, 35 D.P.R. 905; 5 Manresa, Comentarios al Código Civil Español, 5ta. ed., págs 473-475-476; Castán Tobeñas, ob. y t. cit., págs. 392-394; Sentencia del Tribunal Supremo de España de 30 de abril de 1909.
La omisión en el caso de autos no vicia de nulidad el otor-gamiento del testamento, ya que substancialmente se cumplió con la exigencia que establece el Código Civil en el art. 644, al concurrir en dicho otorgamiento tres testigos idóneos — su idoneidad nunca fué impugnada — que conocían, veían y en-tendían al testador y de lo cual dió fe el notario, así como dió fe de haberse cumplido todas las formalidades prescritas para tales actos, según requeridas por el Código Civil.
Se señala como cuarto error que el notario no dió fe de hallarse el otorgante, a su juicio, en el goce de sus facultades mentales, y que tampoco consignaron ese hecho los testigos. El art. 645 del Código Civil (ed. 1930), en su párrafo final dispone:
“El notario hará siempre constar que, a su juicio, se halla el testador con la capacidad legal necesaria para otorgar testa-mento.”
En cuanto a la capacidad del testador en el caso de autos, el notario autorizante hizo constar en la escritura lo si-guiente :
“Doy fe del conocimiento personal del compareciente, y por sus dichos, de su edad, estado, profesión y vecindad. Me ase-gura tener el libre uso de sus facultades intelectuales, habla ex-pedita y capacidad legal necesaria para disponer su testamento, como así parece a juicio de tales testigos y de mí, el Nota-rio; . . .”
*749El precepto del código arriba transcrito es idéntico al con-tenido del art. 655 del Código Español, último párrafo, e interpretando tal disposición lia resuelto el Tribunal Supremo de España que “no es causa de nulidad del testamento el que el.notario no haya hecho constar, que a su juicio, se hallaba el testador con la necesaria capacidad cuando siquiera inci-dentalmente se dice en la primera parte de aquel documento que al notario y testigos parecía que el testador tenía la in-tegridad de sus facultades mentales y la capacidad legal, aña-diendo al final que éste era el juicio de los testigos, puesto que la ley no exige que se haga constar con párrafo especial y con las palabras precisas a su juicio, ya que esta locución equivale a la de en su opinión, en su sentir, a su parecer.” Sentencias 6 de abril de 1896 y 24 de diciembre de 1896.
El notario no está obligado a emplear las mismas pala-bras que expresa nuestro Código en su art. 645 (695 del Có-digo Civil Español) pudiendo usar otras distintas que indi-quen la misma idea, pues “lo esencial no son las palabras em-pleadas, sino que el notario considera al testador con suficiente capacidad para testar.” Manresa, ob. y t. citados, pág. 521; Sentencias del Tribunal Supremo de 6 de abril y 24 de diciembre de 1896. Véase Morales v. Registrador, 35 D.P.R. 905. Se cumplió a nuestro juicio con lo preceptuado en el art. 645 respecto a la capacidad del testador al hacerse cons-tar en el testamento aquí impugnado, aunque en palabras distintas a las del Código, que el testador aseguró estar en el libre uso de sus facultades intelectuales y tener la capaci-dad legal necesaria, y que a juicio de los testigos y del no-tario así les pareció.
Como quinto error se señala el de haber considerado el tribunal sentenciador que el testador y los testigos expresaron su conformidad con el testamento redactado.
La disposición de ley pertinente es el art. 645 del Código Civil en su parte que dispone:
“El testador expresará su última voluntad al notario y a los testigos. Redactado el testamento con arreglo a ella y con ex-*750presión del lugar, año, mes, día y hora de su otorgamiento, se leerá en alta voz, para que el testador manifieste si está conforme con su voluntad. Tanto el testador como los testigos podrán leer por sí mismos el testamento, debiendo el notario advertirles de este su derecho.
“Si el testador y los testigos estuviesen conformes, será fir-mado en el acto el testamento por uno y por otros que puedan hacerlo.
Interpretando similar disposición el Tribunal Supremo de España ha resuelto que es nulo el testamento en que sólo se indica haberse hecho la lectura y no se expresa que el testa-dor se enterara de su contenido y le prestara su conformidad, Sentencia de 14 de julio de 1899; y que no basta la firma del testador para acreditar dicha conformidad, pues ésta ha de ser expresada. Sentencia de 18 de noviembre de 1915. Véanse Manresa, ob. y t. citados, pág. 517; 3 Oyuelos, Digesto, pág. 305; Medina y Marañón, Leyes Civiles de Es-paña, ed. 1943, pág. 225; Clemente de Diego, ob. y t. ci-tados, pág. 65.
El Código no establece cómo ha de expresarse la confor-midad exigida. Sánchez Román señala que ésta ha de ser explícita, categórica e incondicional, cualesquiera que sean los términos más o menos amplios en la expresión con que se manifieste, incluso las meras afirmaciones de ella con mo-nosílabos, siempre que resulte indudable para testigos y no-tario, y éste pueda consignarlo como cierto en el instrumento. Sánchez Román, Derecho Civil, Tomo 6(1), 2da. ed., pág. 432; Castán Tobeñas, ob. y t. citados, pág. 311.
Al final de la escritura de testamento que nos ocupa el notario consignó lo siguiente:
“Y leída por mí en alta voz la ratifica y firma el testador con los testigos instrumentales.” (Bastardillas nuestras.)
Lo antes transcrito cumple a nuestro juicio con el requisito formal del Código. El notario hace constar, luego de leer en alta voz la escritura que el testador “la ratifica”. Ratificar significa, aprobar, o confirmar actos, palabras o escritos dán-*751dolos por verdaderos y CIERTOS. Diccionario de la Lengua Española, Real Academia de España, ed. 1941, pág. 1068. Ratificándose el testador en lo leído en alta voz por el notario ante él y los testigos, expresó su conformidad entre lo leídole y su voluntad, como así lo hicieron los testigos que junto con el testador procedieron a la firma del testamento. Quedó, en este extremo, cumplida la ley.
El sexto error señalado es el de haber resuelto el tribunal sentenciador que no es motivo de nulidad el no advertirle el notario al testador y testigos de su derecho a leer por sí el testamento. Sostienen los apelantes que tal advertencia debe aparecer consignada por el notario en la escritura, so pena de nulidad. La disposición del código pertinente es aquella parte del propio artículo 645 que provee que “Tanto el testador como los testigos podrán leer por sí mismos el testamento, debiendo el notario advertiles de éste su derecho.” (Bastardillas nuestras.)
En cuanto a la cuestión de hecho envuelta en este seña-lamiento, el tribunal sentenciador llegó a la conclusión, con prueba suficiente, de que el notario hizo la advertencia corres-pondiente. En cuanto a la necesidad de expresión en la es-critura de haberse cumplido con ese requisito, aparte de que nada en el precepto así lo exige, quedó cumplida al dar fe el notario, como lo hizo en este caso, de “haberse cumplido todas las formalidades prescritas en la sección quinta, capítulo pri-mero, título tercero del Código Civil Revisado de Puerto Rico”, entre las cuales está la que nos ocupa.
Como un séptimo error, señalan los apelantes que actuó equivocadamente el tribunal sentenciador al permitir curar los vicios de nulidad del testamento mediante prueba testifical.
Cierto es, como sostienen los apelantes, y como nos ex-presamos en Ex parte Planis v. Pueblo, 42 D.P.R. 689, 691, que la forma de testamentos es algo solemne creado por el estatuto. Si no se siguen las formalidades de ley no tiene validez el testamento. Tales formalidades no son meras cues-*752tiones de evidencia, sino requisitos substantivos. Sin estos requisitos no hay testamento. Sin embargo, la apreciación de si.en un testamento se han cumplido o no las formalidades legales es materia que incumbe a los tribunales, 5 Manresa, Código Civil Español, 5ta. ed., pág. 475; Sentencias del Tribunal Supremo de España de 23 de mayo de 1905, Jurispru-dencia Civil, Tomo III, pág. 587-595 y de 20 de diciembre de 1913,167 Jurisprudencia Civil 256, ya que el cumplimiento de aquéllas es cuestión de hecho que compete al tribunal, en su apreciación, determinar, antes de que pueda declarar nula una disposición testamentaria en la cual aparezca expresada clara y terminantemente la voluntad del testador. 167 Jurisprudencia Civil 256, supra.
Ya hemos indicado que las formalidades señaladas por los apelantes como incumplidas no eran de las esenciales que la ley exige que aparezcan consignadas en la escritura de testa-mento, o sea, no eran de las formalidades de fondo que, al quedar incumplidas, producen “ab initio” la nulidad del tes-tamento, a distinción de las solemnidades externas o de forma, véase Manresa, ob. y t. citados, págs. 499-500, la apreciación de las cuales, en cuanto a si se han observado o no, y sus con-secuencias, ha de determinar el tribunal, ya que, “en prin-cipio, no deben ser más ni menos que las precisas para hacer auténtica, segura y permanente la última voluntad.” Cle-mente De Diego, Derecho Civil Español, pág. 52. El criterio que debe regir para tales determinaciones “no da igual valor a todas las solemnidades del testamento ni admite que la falta de cualquiera de ellas, lleve siempre aneja la sanción de nu-lidad del acto. Si bien a tenor del art. 687 del Código Civil Español — dice la sentencia de 30 de abril de 1909 — será nulo el testamento en cuyo otorgamiento no se hayan observado las formalidades respectivamente establecidas, se impone, según regla de buen criterio, dada la naturaleza y significación de aquél, tener en cuenta la índole de dichas formalidades para apreciar, con relación a su trascendencia, el límite dentro del que pueden conceptuarse cumplidas, armonizando así la vo-*753luntad conocida de un testador con los requisitos externos de su expresión.” Castán Tobeñas, ob. y t. citados, pág. 392; Manresa, ob. y t. citados, pág. 473.
Habiendo llegado el tribunal sentenciador a la conclusión, por la prueba ante sí, de que las formalidades externas fue-ron todas cumplidas, y a la de que la única formalidad de fondo señalada como inobservada por los apelantes aparece de la faz del documento, no podemos convenir con los apelantes en que se cometió el error apuntado en el sentido de que per-mitió curar los vicios de nulidad del testamento mediante prueba testifical. • Ninguna formalidad de fondo, de las que vician de nulidad el testamento, fué curada por la prueba a que dió crédito el tribunal sentenciador.
El octavo error va dirigido a impugnar la apreciación de la prueba. No estamos convencidos, después de un detenido estudio de la misma, de que en su apreciación el tribunal a quo incurriera en manifiesto error. En tales condiciones no intervendremos con sus conclusiones. López v. Bravo, 68 D.P.R. 506; Maldonado v. Quetell, 68 D.P.R. 420; Rosado v. Rosario, 69 D.P.R.R. 169; Bird v. Bird, 69 D.P.R. 369; Rivera v. Hernández, 70 D.P.R. 549; Varela v. Fuentes, 70 D.P.R. 879; Gómez v. Díaz, 72 D.P.R. 727; Correa v. Mario Mercado e Hijos, 72 D.P.R. 80.
El noveno señalamiento imputa error al tribunal a quo “al no haber tomado en consideración, después de haber so-metido evidencia sobre el particular, los vicios sustanciales de forma de que adolecía la escritura de testamento ... no em-pece que tales vicios de nulidad no hubieran sido levantados en las alegaciones.” Aun cuando por otros motivos podría desestimarse este señalamiento, baste decir que hemos consi-derado en sus méritos, en el presente recurso, todos los mo-tivos de nulidad en que se ha fundado la impugnación de los demandantes, sin que a nuestro juicio exista base para que su acción pueda prosperar.
Por los errores décimo y undécimo señalan los recurrentes que actuó equivocadamente el tribunal a quo al *754no permitir declarar al testigo Luis Paz Urdaz — uno de los demandantes en el pleito — sobre la conversación que había te-nido con el testador, su tío, referente a si había otorgado o. no testamento y sobre otros particulares en relación con el mismo, y al rechazar como evidencia correspondencia soste-nida por el testador con su hermana, madre de los deman-dantes y tía de los demandados.
Precisa que consignemos, a fin de un mejor entendimiento respecto a estos dos señalamientos de error, las circunstan-cias alrededor de las cuales se sostiene se han producido. Los demandantes alegaron como motivo de nulidad del testamento, además de otros ya considerados en el curso de esta opinión, ■el de que el mismo fué otorgado “con dolo o bajo la presión del dolo influenciado por palabras o insidias de todos y cada uno de los demandados quienes indujeron a dicho testador a otorgar dicho testamento en perjuicio de los demandantes utilizando para ello frases de descrédito o de supuesta ingra-titud de los demandantes hacia el testador, haciendo ver a éste que los demandantes hablaban mal del testador y que trataban de perjudicar sus intereses y para conseguirlo se fueron a vivir con el testador en su propia casa de éste en Río Piedras, P. R., donde constantemente utilizaban la insi-dia y el descrédito hacia los demandantes para conseguir que dolosamente se otorgara el mencionado testamento, todo lo cual fué hecho maliciosamente por los demandados.”
En otro párrafo de la demanda alegaron que “el causante no otorgó dicho testamento como un acto personalísimo sino que dejó su formación al arbitrio de los demandados quienes intervinieron en la designación de las proporciones que debían pertenecer a los herederos.”
La prueba ofrecida para establecer las anteriores alega-ciones consistió del testimonio de Luis Paz, uno de los' de-. mandantes, tendente “a llevar al ánimo del tribunal el hecho de que estas familias hacía tiempo que venían disgustadas y que esos disgustos empezaron desde la fecha en que se otorgó el testamento hasta la fecha en que murió el testador.” A *755esos efectos al testigo se le preguntó: “Durante una de esas visitas que usted hizo a su tío, ¿le expresó él si él había otor-gado o no testamento?” Objetada la pregunta por el funda-mento de que era inmaterial, ya que según preguntas ante-riores preparatorias el testigo había declarado que sus visi-tas al testador ya enfermo, habían ocurrido “seis meses antes de morir” — el testamento fué otorgado el 23 de octubre de 1934 y el testador falleció el 14 de febrero de 1948 — el tribunal admitió la pregunta, contestando el testigo: “Pues él me dijo que había hecho un testamento.” Solicitaron entonces los demandados que se eliminara el testimonio, oponiéndose a que el testigo declarara sobre manifestaciones que le hubiere hecho el testador, invocando la prohibición de la Ley de 10 de marzo de 1904 (pág. 121). El tribunal sostuvo la ob-jeción. (1)
También ofrecieron los demandantes — objetándose por los demandados su admisibilidad por el mismo fundamento anterior' — -varias cartas escritas por el testador a su cuñada Cristina Torres Vda. de Paz, madre del demandante y testigo Luis Paz, y a hermanas de éste, y una aparentemente diri-gida al propio testigo. Al sostenerse la objeción de los de-mandados estas cartas quedaron como evidencia ofrecida y no admitida y forman parte de los autos en apelación.
Argumentando estos dos señalamientos de error los deman-dantes sostienen que la Ley de 10 de marzo de 1904 prescri-biendo quiénes son testigos hábiles,(2) no hacía inadmisible *756la prueba ofrecida y rechazada por el tribunal toda vez que el presente pleito no se derivaba de transacción alguna habida con el testador, envolviendo meramente, en cuanto al motivo de nulidad que ahora nos concierne, circunstancias demostra-tivas de dolo, las cuales hacían nulo el testamento.
Aunque para disponer de estos dos señalamientos no es ne-cesario resolver la cuestión en la forma planteada por los ape-lantes, podemos conceder que por no tratarse en este caso de manifestaciones de un finado en un pleito originado de trans-acciones habidas con el mismo (3) — véanse las monografías en 115 A.L.R. 1425, 1426; 146 A.L.R. 250 et seq. y 173 A.L.R. 128 et seq. en las que se resume la jurisprudencia en cuanto al alcance del término transacciones, en sentido favorable y contrario a la contención de los apelantes — tales mani-festaciones — si por otros motivos no eran inadmisibles — po-dían acreditarse a través de la persona que las recibió. Sin embargo, en virtud de la naturaleza de este pleito y del mo-tivo específico de impugnación que ahora consideramos — dolo —resulta evidente que la declaración de Luis Paz sobre su conversación con el testador seis meses antes de su muerte y alrededor de trece años después de otorgado el testamento, no constituía evidencia legalmente admisible para probar la imputación de dolo en el otorgamiento de aquel acto testa-mentario, como tampoco la constituía las cartas escritas en loá años 1942 y 1943 — ocho y nueve años después de su otorga-miento — las cuales no contienen referencia alguna ni al testa-mento, ni a su otorgamiento, ni a circunstancia alguna rela-cionada con el mismo, ni manifestación sobre conducta alguna *757de los demandados, o alguno de ellos, con relación al testa-mento; versando enteramente sobre asuntos ajenos al mismo.
La base para la impugnación de un testamento por la con-currencia de dolo es el art. 622 del Código Civil, equivalente al 673 del Código Civil Español, que dispone: “Será nulo el testamento otorgado con violencia, dolo o fraude.” El Tribunal Supremo de España ha dicho, en Sentencia de 25 de octubre de 1928, que “El acto doloso está caracterizado por ser producto de astucia, maquinación o artificio empleados para engañar a la persona que lo realice por otra a quien pueda beneficiar el fin propuesto y con tal injusto procedi-miento conseguido: es, por tanto, producto de un engaño o re-sultado de falta de verdad empleado por quien se proponga, y así lo haya conseguido, frustrar la ley o privar de derechos que la misma deriva, realizando un fraude con la consiguiente existencia de perjuicios apreciables”, siendo necesario “que el heredero realizara hechos que tuvieran por objeto captar dolosamente la voluntad del causante para que éste otorgarse su testamento.” No presumiéndose el dolo, éste debe pro-barse por quien lo invoca, con hechos que justifiquen plena-mente que “la realidad de maquinaciones fraudulentas o pa-labras insidiosas que hayan producido un engaño o error su-ficiente”, Sentencia del 22 de marzo de 1941, incidental a la captación o secuestro de la voluntad.
Ninguna prueba hay en autos, ni fué ofrecida, independiente de la declaración del demandante y testigo Luis Paz, tendente a establecer hechos o actos previos o contemporáneos al otorgamiento del acto testamentario por parte de los demandados que pudieran establecer las insidias o maquinaciones constitutivas del dolo necesario para invalidar el testamento. Independientemente del hecho de que una mera manifestación del testador, sin más, no constituiría la prueba suficiente para el establecimiento del dolo, el hecho cierto es que la prueba oral excluida hubiera girado alrededor de manifestaciones del testador trece años después de otorgado el *758testamento, y, en cuanto a la escrita, ocho o nueve años des-pués de hecho aquél, sin que aparezca tampoco de la prueba, ni de ofrecimiento alguno de prueba, el que el testador hu-biera intentado revocar su disposición testamentaria anterior, lo cual, por ser un acto volitivo suyo pudo haber hecho en cualquier ocasión antes de su muerte.
No existen, por lo tanto, los errores que acabamos de dis-cutir y es innecesario considerar el duodécimo, ya que éste es uno genérico de mero apuntamiento, que no se argumenta por los apelantes ni requiere o amerita ulterior discusión.

La sentencia será confirmada.


(1) Los demandantes no solicitaron que se permitiera el interrogatorio del testigo a fin de constituir pieza aparte y pudiera considerarse en ape-lación como evidencia ofrecida y no admitida.


(2) Dicha ley prescribe:
“En las demandas por o en contra de los albaeeas testamentarios, ad-ministradores o tutores, en las cuales pueda dictarse sentencia a favor o en contra de ellos como tales, ninguna de las partes podrá declarar contra la otra en lo referente a transacciones con; o relaciones hechas por el tes-tador, intestado o pupilo, a menos que fuere llamado a declarar. por la parte contraria; y las prescripciones de esta Sección se aplicarán a todas las demandas por o en contra de los herederos y representantes legales de un finado, que se suscitaren de transacciones habidas con éste.”


(3)En los casos de Wilcox v. Axtmayer et al., 23 D.P.R. 343; De la Rosa v. Sucn. Quevedo, 47 D.P.R. 175; Sánchez v. Sánchez, 58 D.P.R. 577; Rodríguez v. Arocho, 62 D.P.R. 700; Cestero v. Sucn. Cestero, 35 D.P.R. 991; Lezcano v. Sucn. Sifonte, 42 D.P.R. 400; Morales v. Ceide, 51 D.P.R. 27; Viera v. Sucn. Goitía, 60 D.P.R. 653; Boscio v. Vilá, 67 D.P.R. 604 y Pereles v. Martinó, 73 D.P.R. 848, se trataba en una u otra forma de manifestaciones de un finado en pleitos que propiamente envolvían transac-ciones, en el sentido de relaciones o actos jurídicos contractuales.